IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-77,747-01


EX PARTE GILBERTO PEREZ, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-27618-A IN THE 159TH  DISTRICT COURT

FROM ANGELINA COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifteen years' imprisonment.  The Twelfth Court of Appeals affirmed his conviction. 
Perez v. State, No. 12-08-00390-CR (Tex. App. - Tyler, December 15, 2010, pet. ref'd).
	In this application, Applicant alleges that he received ineffective assistance from both trial
and appellate counsel for various reasons.  On May 24, 2012, the trial court made findings of fact
and conclusions of law, recommending that relief be denied.  
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that Applicant raised.  Nonetheless, this Court has undertaken an independent review of
all the evidence in the record.  Therefore, based on the trial court's findings of fact and conclusions
of law as well as this Court's independent review of the entire record, we deny relief.
 
Filed: September 12, 2012
Do not publish